DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on October 30, 2020. The application contains claims 1-20: 
Claims 2, 9, and 16 are cancelled
Claims 1, 3-8, 10-15, and 17-20 are allowed

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by email on January 13, 2021 following a telephone interview with WAKELY, JAMES (Reg. No. 48597) on January 6, 2021. The examiner-initiated interview summary, the examiner’s amendment, and the email authorization for entry of the examiner’s amendment have all been attached to this office action.

The application has been amended as per the attached Examiner’s Amendment, the content of which has also been enclosed as follows: 


Examiner’s Amendment To The Claims
1. 	(Currently amended)  A computing system comprising:
a storage device storing a plurality of data objects, wherein the plurality of data objects are stored in at least one table, the table comprising a plurality of rows and at least one column, each of the plurality of rows being associated with a node of a hierarchy indexing scheme, and one of the at least one column representing a position of a row's associated node within the hierarchy indexing scheme, and the plurality of data objects are sorted, at least conceptually, to follow a hierarchical order of [[a]] the hierarchy indexing scheme and support a preorder traversal arrangement and a postorder traversal arrangement
a memory storing processor-executable program code; 
a processor to execute the processor-executable program code in order to cause the computing system to:
receive a query against the plurality of data objects;
translate the query into an executable query plan, the executable query plan including at least a first hierarchy rearrange operator and a second hierarchy rearrange operator, the first hierarchy rearrange operator to rearrange  the one or more of the plurality of data objects from a postorder traversal arrangement to a preorder traversal arrangement; 
execute the executable query plan, including at least the first hierarchy rearrange operator and the second hierarchy rearrange operator 
including 


2. 	(Cancelled)

3. 	(Original)  The computing system of claim 1, wherein the input including the one or more of the plurality of data objects comprises a streaming flow of the one or more of the plurality of data objects.

4. 	(Currently amended)  The computing system of claim 3, wherein execution of of the first hierarchy rearrange operator and the second hierarchy rearrange operator 

5. 	(Previously presented)  The computing system of claim 3, further comprising storing a tuple of the input on an internal stack and unwinding the internal stack when one of respective descendants and ancestors of the input have been processed, wherein the tuple comprises an ordered list of one or more of the plurality of data objects, and the unwinding the internal stack comprises removing one or more of the plurality of data objects from the internal stack.
  
6. 	(Currently amended)  The computing system of claim 1, wherein a runtime complexity for of the first hierarchy rearrange operator and the second hierarchy rearrange operator 

7. 	(Currently amended)  The computing system of claim 1, further comprising:
determining, prior to executing of the first hierarchy rearrange operator and the second hierarchy rearrange operator included  
using the determination of whether one of the plurality of data objects of the input is a root node to determine an ordered arrangement of the input.

8. 	(Currently amended)  A non-transitory computer-readable medium storing instructions, the medium comprising:
instructions to receive a query against a plurality of data objects, wherein the plurality of data objects are stored in at least one table, the table comprising a plurality of rows and at least one column, each of the plurality of rows being associated with a node of a hierarchy indexing scheme, and one of the at least one column representing a position of a row's associated node within the hierarchy indexing scheme, and the plurality of data objects are sorted, at least conceptually, to follow a hierarchical order of the hierarchy indexing scheme and support a preorder traversal arrangement and a postorder traversal arrangement;
instructions to translate the query into an executable query plan, the executable query plan including at least a first hierarchy rearrange operator and a second hierarchy rearrange operator, the first hierarchy rearrange operator to rearrange an input including one or more of the plurality of data objects from a preorder traversal arrangement of [[a]] the hierarchy indexing scheme to a postorder traversal arrangement, and the second hierarchy rearrange operator to rearrange the one or more of 
instructions to execute the executable query plan, including at least the first hierarchy rearrange operator and the second hierarchy rearrange operator 
instructions to generate a query result, the query result being based, at least in part, on the input including the one or more of the plurality of data objects being rearranged in the preorder traversal arrangement and in the postorder traversal arrangement.

9. 	(Cancelled)

10. 	(Original)  The medium of claim 8, wherein the input including the one or more of the plurality of data objects comprises a streaming flow of the one or more of the plurality of data objects.

11. 	(Currently amended)  The medium of claim 10, wherein execution of of the first hierarchy rearrange operator and the second hierarchy rearrange operator  

12. 	(Previously presented)  The medium of claim 10, further comprising instructions to store a tuple of the input on an internal stack and unwinding the internal stack when one of respective descendants and ancestors of the input have been processed, wherein the tuple comprises an ordered 
  
13. 	(Currently amended)  The medium of claim 8, wherein a runtime complexity for of the first hierarchy rearrange operator and the second hierarchy rearrange operator 

14. 	(Currently amended)  The medium of claim 8, further comprising:
instructions to determine, prior to executing of the first hierarchy rearrange operator and the second hierarchy rearrange operator included in the executable query plan, whether one of the plurality of data objects of the input is a root node; and
instructions to use the determination of whether one of the plurality of data objects of the input is a root node to determine an ordered arrangement of the input.

15. 	(Currently amended)  A computer-implemented method, comprising:
receiving a query against a plurality of data objects, wherein the plurality of data objects are stored in at least one table, the table comprising a plurality of rows and at least one column, each of the plurality of rows being associated with a node of a hierarchy indexing scheme, and one of the at least one column representing a position of a row's associated node within the hierarchy indexing scheme, and the plurality of data objects are sorted, at least conceptually, to follow a hierarchical order of the hierarchy indexing scheme and support a preorder traversal arrangement and a postorder traversal arrangement;
the hierarchy indexing scheme to a postorder traversal arrangement, and the second hierarchy rearrange operator to rearrange the one or more of the plurality of data objects from a postorder traversal arrangement to a preorder traversal arrangement
executing the executable query plan, including at least the first hierarchy rearrange operator and the second hierarchy rearrange operator 
generating a query result, the query result being based, at least in part, on the input including the one or more of the plurality of data objects being rearranged in the preorder traversal arrangement and in the postorder traversal arrangement.

16. 	(Cancelled)

17. 	(Original)  The method of claim 15, wherein the input including the one or more of the plurality of data objects comprises a streaming flow of the one or more of the plurality of data objects.

18. 	(Currently amended)  The method of claim 17, wherein execution of first hierarchy rearrange operator and the second hierarchy rearrange operator included in the executable query plan may at least commence before a complete set of the plurality of data objects comprising the streaming flow is received. 


  
20. 	(Currently amended)  The method of claim 15, further comprising:
determining, prior to executing first hierarchy rearrange operator and the second hierarchy rearrange operator in the executable query plan, whether one of the plurality of data objects of the input is a root node; and
using the determination of whether one of the plurality of data objects of the input is a root node to determine an ordered arrangement of the input.  












Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-8, 10-15, and 17-20 are allowable over the prior art of record. The closest prior art of record Wilhite (US 20100082525 A1), teaches: 
a computing system comprising: 
a storage device storing a plurality of data objects, the plurality of data objects being sorted, at least conceptually, to follow a hierarchical order and support a preorder traversal arrangement and a postorder traversal arrangement; 
a memory storing processor-executable program code; 
a processor to execute the processor-executable program code in order to cause the computing system to: 
receive a query against the plurality of data objects; 
translate the query into an executable query plan, the executable query plan including at least a first […] hierarchy rearrange operator, the first hierarchy rearrange operator to rearrange a first input including one or more of the plurality of data objects from a preorder traversal arrangement to a postorder traversal arrangement; 
execute the executable query plan, including at least the first […] hierarchy rearrange operator[s]; and 
generate a query result, the query result being based, at least in part, on the input of the one or more plurality of data objects being rearranged in the preorder traversal arrangement […].

The reasons for allowance of these claims are that the prior art of record or any other combination thereof neither anticipates, nor renders obvious the recited combination as a whole, 
 a storage device storing a plurality of data objects, wherein the plurality of data objects are stored in at least one table, the table comprising a plurality of rows and at least one column, each of the plurality of rows being associated with a node of a hierarchy indexing scheme, and one of the at least one column representing a position of a row's associated node within the hierarchy indexing scheme, and the plurality of data objects are sorted, at least conceptually, to follow a hierarchical order of the hierarchy indexing scheme and support a preorder traversal arrangement and a postorder traversal arrangement;

Dependent claims 3-7, 10-14, and 17-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOQIN HU/Examiner, Art Unit 2168                                                                                                                                                                                                        


/ANHTAI V TRAN/Primary Examiner, Art Unit 2168